DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 2/17/2022, with respect to claims 1-2, 4, 7-17 have been fully considered and are persuasive.  The rejection of claims 1-2, 4, 7-17 under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2014/0322600 A1) in view of Ueda (JP 2018-106879A, refer to English translation) and Visco et al. (US 2017/0229731 A1); rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2014/0322600 A1) in view of Ueda (JP 2018-106879A, refer to English translation) and Visco et al. (US 2017/0229731 A1), as applied to claims 1-2, 4, 7-17 above, and further in view of Shiu et al. (US 2018/0083312 A1); and rejection of claims 5-6 under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2014/0322600 A1) in view of Ueda (JP 2018-106879A, refer to English translation) and Visco et al. (US 2017/0229731 A1), as applied to claims 1-2, 4, 7-17 above, and further in view of Huang et al. (US 2007/0057228 A1) have been withdrawn. 

The obviousness-type double patenting rejections as set forth in the 2/17/2022 Non-Final Office Action are maintained below since the applicant has not presented any arguments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12 of copending Application No. 16/460,765 in view of Visco et al. (US 2017/0229731 A1), Shiu et al. (US 2018/0083312 A1) and Huang et al. (US 2007/0057228 A1). 
Claims 1-2, 4-12 of copending Application No. 16/460,765 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Huang discloses a high performance composite electrode material (Title, Abstract) comprising a mixture of first and second materials, wherein the first material is chosen among lithium composite metal oxide including Co, Ni, etc. and the second material is LiFePO4 in a weight ratio of 90/10, and the active material is 90% by weight of the electrode ([0028]-[0030]).  Huang further discloses producing anodes and cathodes for rechargeable batteries having high voltage, high power capacity and very good cycle life ([0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the copending application by incorporating a weight ratio of 90/10 of the lithium composite metal oxide to olivine-type material and the active material being 90% by weight of the electrode, which falls within the claimed range, because Huang teaches producing a battery with improved characteristics.
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-14 of copending Application No. 16/460,779 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-2, 4-14 of copending Application No. 16/460,779 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/863,679 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-19 of copending Application No. 16/863,679 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/862,638 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-19 of copending Application No. 16/862,638 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/864,858 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-18 of copending Application No. 16/864,858 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/864,384 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-18 of copending Application No. 16/864,384 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/862,866 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-20 of copending Application No. 16/862,866 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/864,294 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-20 of copending Application No. 16/864,294 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/844,914 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-21 of copending Application No. 16/844,914 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/901,522 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-22 of copending Application No. 16/901,522 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/901,527 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-18 of copending Application No. 16/901,527 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,034 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-20 of copending Application No. 17/014,034 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,061 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-20 of copending Application No. 17/014,061 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/014,089 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-18 of copending Application No. 17/014,089 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/3/2022